Case: 18-60417     Document: 00516326041         Page: 1     Date Filed: 05/19/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        May 19, 2022
                                  No. 18-60417
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   Berta Lidia Arias,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A209 824 747


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Berta Lidia Arias, a native and citizen of Honduras, petitions for
   review of a decision of the Board of Immigration Appeals (“BIA”)
   concluding that she was ineligible for asylum, withholding of removal, and
   relief under the Convention Against Torture (“CAT”). Her challenges to


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 18-60417     Document: 00516326041           Page: 2     Date Filed: 05/19/2022




                                    No. 18-60417


   the BIA’s determinations that she was ineligible for relief are reviewed under
   the substantial evidence standard. See Zhang v. Gonzales, 432 F.3d 339, 344
   (5th Cir. 2005). Additionally, we review the decision of the BIA and consider
   the Immigration Judge’s (“IJ”) decision only insofar as it influenced the BIA.
   See Singh v. Sessions, 880 F.3d 220, 224 (5th Cir. 2018).
          Arias has not shown that substantial evidence compels a conclusion
   contrary to that of the BIA on the issue of whether she showed a nexus
   between the harm alleged and her proposed social groups or her political
   opinion. See Vazquez-Guerra v. Garland, 7 F.4th 265, 269–70 (5th Cir. 2021),
   cert. denied, 142 S. Ct. 1228 (2022). Accordingly, she has not shown that
   substantial evidence compels a conclusion contrary to that of the BIA on the
   issue whether she showed eligibility for asylum or withholding, and we need
   not consider her remaining arguments concerning these forms of relief. See
   INS v. Bagamasbad, 429 U.S. 24, 25 (1976).
          Arias’s other arguments are also unavailing.          Her due process
   argument fails because she has not shown substantial prejudice. See Santos-
   Alvarado v. Barr, 967 F.3d 428, 439 (5th Cir. 2020). Because she has not
   shown she will more likely than not be tortured with governmental
   acquiescence if repatriated, she has not shown that substantial evidence
   compels a conclusion contrary to that of the BIA on the merits of her CAT
   claim. See Ramirez-Mejia v. Lynch, 794 F.3d 485, 493 (5th Cir. 2015). Finally,
   her collateral estoppel argument fails because the IJ’s original ruling on the
   CAT issue was not a final judgment. See 8 C.F.R. § 1003.39; In re Fedorenko,
   19 I. & N. Dec. 57, 61 (BIA 1984), abrogated on other grounds by Negusie v.
   Holder, 555 U.S. 511 (2009).
          The petition for review is DENIED.




                                         2